Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 20, 2016

The Court of Appeals hereby passes the following order:

A16A0628. DENNIS SANDERS v. THE STATE.

      Dennis Sanders pled guilty to aggravated battery, cruelty to children in the first
degree, and battery, and the trial court entered his judgment of conviction on July 11,
2012. Sanders filed a pro se notice of appeal on August 15, 2012. We lack
jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Sanders filed his notice
of appeal 35 days after entry of the order he seeks to appeal, it is untimely.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.
      We note, however, that Sanders was represented by counsel before the trial
court and may be entitled to pursue an out-of-time appeal. He is therefore informed
of the following in accordance with Rowland v. State, supra at 875-876: This appeal
has been dismissed because you failed to file a timely notice of appeal. If you still
wish to appeal, you may petition the trial court for leave to file an out-of-time appeal.
If the trial court grants your request, you will have 30 days from the entry of that
order to file a notice of appeal referencing your conviction. If the trial court denies
your request, you will have 30 days from the entry of that order to file a notice of
appeal referencing the denial of your request for an out-of-time appeal.
       The Clerk of Court is directed to send a copy of this order to Sanders and to
Sanders’s attorney, and the latter is also directed to send a copy to Sanders.
Court of Appeals of the State of Georgia
                                     01/20/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.